DixoN, C. J.
I concur in the decision of the court, but do so only on the ground that the plaintiff has adequate remedy by application to the probate court to open or set aside the decree admitting the will to probate, and to hear testimony and decide upon the charges of fraud now made, the evidence of which has been discovered since the proving and allowance of the will, and to grant the appropriate relief. Under no other circumstances could I bring my mind to the same conclusion with regard to the jurisdiction of a court of equity in cases of *173this description. I could never hold that parties thus aggrieved are without remedy of any kind, and, there being no jurisdiction elsewhere, I must have held that equity had the power, and must administer the proper relief, notwithstanding the multitude and uniformity of the decisions to the contrary. If we take, for example, the extreme case, sometimes put in the books by way of illustrating the want of power in a court of equity, of a forged will the probate of which has been secured by perjury, and the forgery has been afterwards discovered and the perjury brought to light, I could never consent in such a case that the heir was without a remedy. I could never yield to such monstrous injustice. If no relief could be obtained in probate and none at law, I must hold a court of equitj^ competent to grant it, and that it should do so. And especially would I so decide, when, as Judge Story (1 Eq. Juris. § 440) says, it is not easy to perceive, in point of reason or principle, the grounds upon which this exception to the jurisdiction of courts of equity in matters of fraud stands, although it is clearly settled by authority. I could not under such circumstances allow myself to be carried away by the current of authority, however strong it might be.
But I am fortunately relieved from placing myself in any position of antagonism to the authorities, and from all other difficulties about the question, by the view which I take of the power and jurisdiction of the probate court. I hold that the probate court has power to grant relief in such cases by revocation of its. decree approving the will, and that this remedy is always open to the injured party, unless the same has been lost by the lapse of time and neglect to prosecute, or barred by the , statute of limitations. Entertaining this view, it follows as of course that equity will deny relief and dismiss the action, because the party has a sufficient remedy in another and more appropriate form of proceeding and before a different tribunal, established by law for that purpose. In this view the exclusive jurisdiction conferred upon courts of probate becomes very significant.
*174The doctrine that courts of probate possess this power of revocation and repeal of their former acts and decrees under certain circumstances, has been more than once asserted by this court. In re Fisher, 15 Wis., 511; Betts v. Shotton, 27 id., 667. The only question which could arise iii a case of this kind would be, whether such power extends to the revocation of a decree allowing a will, where the making of such will was ■ procured by fraud, not then known but afterwards discovered, or where the allowance was obtained by a fraud. In In re Fisher, the doctrine is broadly asserted that the court may revoke any order procured by fraud ; and upon examination of the authorities I find the power includes the revocation of decrees approving wills, as well as other judgments and orders of the court. The jurisdiction of courts of probate in this respect seems to be very similar to that exercised by courts of chancery upon bills of review, or bills in the nature of bills of review, brought to examine and reverse decrees made upon former bills ; or like that possessed upon bills to impeach decrees upon the ground of fraud. This power of the probate courts is, of course, not an unlimited one, but confined to cases of fraud, mistake, irregularity, want of jurisdiction and the like. In Campbell v. Thatcher, 54 Barb., 386,1 find the law thus stated by the court: “As indispensable to the administration of justice,'surrogates’ courts have, to a limited extent, exercised the right of revoking acts done by them ; as where a decree was obtained by collusion or fraud, Toller on Ex’rs, 73 ; where a later will has been produced, Will on"Ex’rs, 478 ; where, after a will has been admitted to probate, the party supposed to be dead appears; where through accident or mistake a decree was taken by default, Pew v. Hastings, 1 Barb. Ch. R., 452 ; where a decree for distribution had been made, but before distribution a legatee, not known to be in existence, appeared ; where the court had acted without acquiring jurisdiction of the .person ; or where a party in interest had not been cited; or where no guardian had been appointed for an infant; where an order was actually *175made but not entered, it might, by order entered nunc pro tunc, vacate any act or proceeding which was irregular and void, 8 Paige, 12, 127; 10 id., 318; 3 Barb., 341; 1 Barb. Ch. R., 302; 1 Hill, 139; and in Sipperly v. Baucus, 24 N. Y., 46, it was held that the court might correct any mistake, the result of accident; but such court can go no further. Where parties in interest have been represented at the hearing, and final sentence or decree has been given, such court has no general power of opening or reversing its decree, on the ground that it erred as to the law, or decided erroneously upon the facts.”
And the case of Waters v. Stickney, 12 Allen, 1, is a most learned and elaborate discussion of the whole subject of the power of a court of probate to revoke the probate of a will, and in which a multitude of precedents and authorities are collected and examined. The case fully vindicates the views for which I contend. It is there held that the probate court, after admitting a will to probate, and after the time for appealing from the decree has passed, may admit to probate a codicil to the same will, written upon the back of the same leaf upon which the will was written, if such codicil escaped attention and was not passed upon at the time of the probate of the original will. And see likewise Richardson v. Hazelton, 101 Mass., 108; and Mauro v. Ritchie, 3 Cranch Cir. Ct. R., 147.
Unable to concur in the decision of the court without expressing my convictions upon this question and assigning them as the reasons for my concurrence, I content myself with these references, believing that they will be found all and even more than is necessary to sustain the conclusions at which I have arrived.
By the Court. — Order affirmed.